Case 1:20-cv-20197-UU Document5 Entered on FLSD Docket 01/22/2020 Page 1of1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20197-UU

Plaintiff:
VICTOR ARIZA
vs.
CPP2020000038

Defendant:
HELZBERG’S DIAMOND SHOPS, INC. a foreign for-profit corporation

For:

Pelayo M. Duran, Esq.

LAW OFFICE OF PELAYO DURAN, P.A.
4640 N.W. 7th Street

Miami, FL 33126

Received by CIVIL PROCESS PLUS on the 17th day of January, 2020 at 6:31 pm to be served on Helzberg’s Diamond
Shops, Inc. A Foreign For-Profit Corporation, Registered Agent: Corporation Service Company, 1202 Hays Street,
Tallahassee, FL 32301-2525.

|, JESSICA POWELL, do hereby affirm that on the 20th day of January, 2020 at 1:40 pm, I:

served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
SUMMONS IN A CIVIL ACTION, COMPLAINT, COMPOSITE EXHIBIT A, EXHIBIT B and PRESERVATION LETTER with the
date and hour of service endorsed thereon by me, to: Sheena Kruse as Service Liaison authorized to accept service, of the within
named corporation, at the address of: 1201 HAYS STREET, TALLAHASSEE, FL 32301 on behalf of Helzberg’s Diamond Shops,
Inc. A Foreign For-Profit Corporation,, and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 35, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 140, Hair: Dark Brown, Glasses:
N

I certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing,
in the judicial circuit in which the process was served. “Under penalties of perjury, |
declare that I have read the foregoing document and that the facts in it are true" F.S. 92.525. NOTARY NOT REQUIRED
PURSUANT TO FS 92.525

 

 

7350 N.W. 77TH STREET
Medley, FL 33166
(305) 375-9111

Our Job Serial Number: CPP-2020000038
Ref: Ariza v. Helzberg's Diamond Shops, Inc

Copyright © 1992-2020 Database Services, inc. - Process Server's Toolbox V8.0n

 
